994 F.2d 1338w
Doris A. SCOTT, individually and as Personal Representativeof the Estate of John William Scott, deceased,Plaintiff-Appellant,v.James L. HENRICH;  David J. Flamand;  Butte-Silver Bow LawEnforcement Agency;  City of Butte;  County ofSilver Bow, Defendants-Appellees.
No. 91-35429.
United States Court of Appeals,Ninth Circuit.
Submitted June 3, 1992.Decided Oct. 15, 1992.As Amended on Denial of Rehearingand Rehearing En Banc May 21, 1993.For Withdrawing Order, See 994 F.2d 1343.

1
THE COURT HAS WITHDRAWN THIS OPINION.


2